
	
		II
		111th CONGRESS
		1st Session
		S. 943
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mr. Thune introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Clean Air Act to permit the Administrator of
		  the Environmental Protection Agency to waive the lifecycle greenhouse gas
		  emission reduction requirements for renewable fuel production, and for other
		  purposes.
	
	
		1.Direct lifecycle greenhouse
			 gas emissionsSection 211 of
			 the Clean Air Act (42 U.S.C. 7545) is amended—
			(1)in subsection (o)(1), by striking
			 subparagraph (H) and inserting the following:
				
					(H)Lifecycle
				greenhouse gas emissions
						(i)In
				generalThe term lifecycle greenhouse gas emissions
				means the aggregate quantity of direct greenhouse gas emissions relating to the
				full fuel lifecycle, as determined by the Administrator based on—
							(I)measurements
				taken using the most recent observable data; and
							(II)consideration of
				regional differences of renewable fuel production.
							(ii)InclusionsThe
				term life­cy­cle greenhouse gas emissions includes greenhouse gas
				emissions from all stages of fuel and feedstock production and distribution,
				from feedstock generation or extraction through the distribution and delivery
				and use of the finished fuel to the ultimate consumer, where the mass values
				for all greenhouse gases are adjusted to account for the relative global
				warming potential of the greenhouse gases.
						(iii)Availability
				of modelThe Administrator shall make the model used in measuring
				lifecycle greenhouse gas emissions publicly available before publishing any
				administrative action on lifecycle greenhouse gas
				emissions.
						;
			(2)by inserting
			 after subsection (o) the following:
				
					(p)Waiver
				authority
						(1)In
				generalThe Administrator may waive, or a renewable fuel
				manufacturer may petition the Administrator to waive, the lifecycle greenhouse
				gas emission reduction requirements for renewable fuel production under this
				section if, as determined by the Administrator—
							(A)the requirements
				are the primary or contributing factor of a failure to achieve the applicable
				renewable fuels standard for biomass-based diesel, conventional biofuel,
				cellulosic biofuel, or advanced biofuel;
							(B)the requirements
				are causing economic harm within the biofuels industry; or
							(C)the requirements
				are directly or indirectly increasing the dependence of the United States on
				foreign oil.
							(2)Innovative
				production methods
							(A)In
				generalA renewable fuel manufacturer may petition the
				Administrator to certify an innovative production method that may result in
				lower lifecycle greenhouse gas emissions relative to the baseline lifecycle
				greenhouse gas emissions of a renewable fuel.
							(B)RequirementsA
				petition submitted under subparagraph (A) shall include a full lifecycle
				greenhouse gas emission analysis of the applicable renewable fuel based on the
				lifecycle greenhouse gas emission model used by the Administrator.
							(3)Failure to
				actIf the Administrator does not approve or deny a petition
				submitted under paragraph (1) or (2) by the date that is 90 days after the date
				of receipt of the petition, the petition shall be considered to be
				approved.
						;
				and
			(3)by adding at the
			 end the following:
				
					(w)State
				low-carbon fuel standards
						(1)In
				generalIf a State implements a low-carbon fuel standard or
				similar policy that requires a reduction in lifecycle greenhouse gas emissions
				for renewable fuels, the State shall apply a similar lifecycle greenhouse gas
				emission baseline to the baseline used for the Federal renewable fuels standard
				under this section.
						(2)Basis for
				measurementsMeasurements taken under a State standard for
				renewable fuel described in paragraph (1) shall be based on observable data
				relating to the direct lifecycle greenhouse gas emissions from the renewable
				fuel.
						.
			
